DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 calls for “…wherein said first end of said connector is solvent bonded to said gripping member.” This combination of features appears to conflict with amended claim 1, which describes “…an attachment fixture between said gripping member and said connector…” The specification describes techniques for joining the connector and gripping member with spin welding or solvent bonding (¶ [0033], connector 16 may be joined to gripping member 20 by providing a port (not shown) that may be attached to gripper 20, by spin welding … Other bonding techniques, such as 
Claim 15 recites “…wherein said gripping member or said connector comprises one or more barbs.” This feature appears to conflict with amended claim 1, which calls for “… an attachment fixture between said gripping member and said connector …” Instead of placing barbs on the gripping member or connector, claim 1 includes a separate attachment fixture having barbs (¶ [0034], barbs 36 and/or 38 may be tapered). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin; Mary Elizabeth (US 20070225688 A1) in view of Kennard; Clay (US 20100022966 A1). 
Regarding claim 1, Goodwin discloses a urinary catheter assembly (¶ [0002], [0008], [0019], catheterization device 10), comprising: 
a) a catheter tube having a proximal end and a distal end, said catheter tube defining a flow path (¶ [0019], catheter tube 12); and 
including one or more access eyelets at said proximal end (¶ [0021], catheter tube 12 having an aperture 15 at its distal end for passage of urine from the bladder into the catheter); and 
a gripping member at said distal end (¶ [0025], the transport tubing 18 may optionally be covered by a sheath 40, shown in FIG. 7); 
b) a urine collection container (¶ [0019], collection bag 20);
spaced from said catheter tube by a deformable connector (¶ [0019], transport tube 18; ¶ [0021], at least one contraction region 22 is provided in transport tube 18); 
said urine collection container comprising a urine collection chamber (¶ [0019], drainage of the fluids to the collection bag 20); and 
c) said connector comprising a first end and a second end (Figs. 1, 2, transport tube 18 has first and second ends); 
wherein said flexible connector defines a flow path between said catheter tube and said chamber (Figs. 3, 4, a path extends through transport tube 18). 
Goodwin teaches the invention substantially as claimed by Applicant but lacks an attachment fixture having first and second ends. Kennard discloses connectors for intravenous and enteral delivery of medicinal and nutritional flows (¶ [0007], [0031], fluid delivery device 100), comprising: 
a) a catheter tube having a proximal end and a distal end, said catheter tube defining a flow path (¶ [0031], tube 108); and 
a gripping member at said distal end (¶ [0031], overmold end 112 or region); 

    PNG
    media_image1.png
    542
    920
    media_image1.png
    Greyscale
b) a container comprising a chamber (¶ [0042], syringe 154 that is for delivery of medicine intravenously);
said container spaced from said catheter tube by a deformable connector; c) said connector comprising first and second ends and a flow path (annotated Fig. 2, the other of tube 108 may serve as a connector); and
d) an attachment fixture between said gripping member and said connector, said fixture having a first end configured for attachment to said gripping member and a second end configured for attachment to said connector (¶ [0038], the fluid delivery system includes a connector 124 that has two barbed ends 104 as described in relation to FIG. 1 in this embodiment). 
Kennard demonstrates how to assemble segments of flexible tubing with a rigid connector having flared ends. Kennard also enables a catheter assembly to be constructed from multiple separate components.
Making a catheter assembly integral, separable or continuous does not necessarily provide patentability (see MPEP 2144.04). In this case, constructing the catheter assembly from separate components will enable it to be constructed from existing or commercially available component such as a catheter having a flared gripping member. Therefore, it would have been obvious to modify Goodwin with the attachment fixture of Kennard in order to construct the catheter assembly from an existing catheter. 

Regarding claims 2, 3, 5, 6, 12 and 16-18, Goodwin discloses a urinary catheter assembly wherein said connector comprises a flexible polymeric tube (¶ [0023], the material used in the catheter and in the transport tubing varies among manufacturers … polyvinylchloride, polyethylene, polyurethanes, silicones, and polypropylene); 
wherein the connector comprises a compressible and extendable connector (¶ [0021], at least one contraction region 22 is provided in transport tube 18; ¶ [0022] In an embodiment of the invention, as shown in FIG. 3, the contraction region 22 is a corrugated region, providing for crests 24 and grooves 26 in the tube); 
wherein said flexible connector comprises an outer wall defining said flow path (¶ [0022], contraction region 22 is a corrugated region, providing for crests 24 and grooves 26 in the tube); 
wherein said outer wall is pleated (¶ [0022], contraction region 22 is a corrugated region, providing for crests 24 and grooves 26 in the tube); 
further comprising a gripping member, wherein said gripping member comprises a funnel (¶ [0025], the transport tubing 18 may optionally be covered by a sheath 40, shown in FIG. 7); 
further comprising a connection port on said urine collection container configured for attachment to a distal end of said flexible connector (Fig. 1, collection bag 20 has a connection port attached directly between bag 20 and a proximal end of tube 21); 
wherein said second end of connector comprises a connection port configured for connection to said connection port of said collection container (Fig. 1, the terminal end 21 of transport tubing 18 includes an attachment fixture or connection port, configured to connect with the connection port of the container);
wherein said connector is made of a polymeric material (¶ [0023], the material used in the catheter and in the transport tubing varies among manufacturers … polyvinylchloride, polyethylene, polyurethanes, silicones, and polypropylene). 

Regarding claim 4, Goodwin discloses a urinary catheter assembly wherein said connector is bendable (¶ [0022], In FIG. 5 the contraction region 22 is shown fully compressed. As is evident, this allows for the length of the transport tube 10 to be shortened or lengthened). 
Goodwin teaches the invention substantially as claimed but is silent whether the connector is bendable 180° without kinking. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, a deformable polymeric connector comprising folds or pleats) except for a property or function (in the present case, being bendable 180° without kinking) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 
In this case, Goodwin describes that the catheter comprises a contraction region 22 comprising a deformable polymer with pleats, which is configured to be shortened or lengthened (¶ [0022], [0023]). In Figs. 1 and 2, Goodwin depicts the contraction region 22 as having a length significantly greater than its width. This will permit the contraction region 22 to bend approximately 180° without kinking. 
Absent an inherent ability to bend 180° without kinking, it would have been obvious to provide this feature since Goodwin calls for constructing a catheter that recoils and adjusts its length to prevent snags (¶ [0006], entanglement in the wheels of the chair is a risk, as is tripping on the tubing, or catching the tubing such that the catheter is accidentally pulled out). 

Regarding claims 14 and 15, Goodwin lacks an interference-type fit or barbs. Kennard discloses a catheter assembly wherein said first end of said connector is attached to said gripping member by an interference-type fit (¶ [0036], the barbed connector end 104 is operable to securely couple to the overmold region 112 of the tube without adhesive material by way of a compression fit); 
wherein said gripping member or said connector comprises one or more barbs (¶ [0036], barbed connector end 104). 
This claim calls for an interference fit between the connector and gripping member. Kennard shows that connector end 104 provides an interference fit between one segment of tube 108 and an overmold region 112, by stretching the material of overmold region 112 (Fig. 2). Kennard provides a common type of connection and also permits a catheter assembly to be constructed from multiple pre-existing components. Regarding rationale and motivation to modify Goodwin with the interference fit or barbs of Kennard, see discussion of claim 1 above. 
 
Regarding claim 20, Goodwin discloses a urinary catheter wherein said connector comprises a shaft with a central axis (Figs. 3 and 4 show a generally tubular contraction region 22 including a central axis); 
wherein said connector is configured for movement in three dimensions relative to said central axis (¶ [0020], clearly, there are many variations upon the length and specifics of the catheter portion inserted into the patient).
This claim broadly describes a connector configured for movement in three dimensions, which includes a user moving the connector. The transport tube 18 and contraction region 22 are capable of being moved in three dimensions, such as during a catheter insertion procedure. Since no other structures constrain the movement of transport tube 18 and contraction region 22, they can be moved freely. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin and Kennard, further in view of Tobescu; Corneliu et al. (US 20170113000 A1).
Regarding claims 7-9, Goodwin and Kennard lack a flow indicator. Tobescu discloses a sensing unit for a urinary catheter (¶ [0002], [0008], [0011], [0139], catheter or cannula arrangement 1 with an integrated sensing unit 3), comprising: 
a flow indicator (¶ [0140], sensing unit 3 together with output unit 4 embodies a system 6 for flow sensing; ¶ [0141], sensing unit 3 includes a sensing element for sensing a flow of a fluid, such as a flow of a fluid flowing through channel c1 of catheter or cannula 2 … output unit 4 optionally includes a display unit 5 such as a visual display 5); 
wherein said flow indicator is configured to detect urine and to detect a rate of flow through a flexible connector (¶ [0139], the catheter or cannula 2 of FIG. 1 may be, e.g., a urinary catheter, and then, the fluid is predominantly urine; ¶ [0141], indicating a flow rate or an amount (such as a volume) of fluid which has flowed through sensing unit 3; ¶ [0185], Thus, it is possible to obtain (and store) information such as “today, between 11 a.m. and 12 a.m., 89 ml urine were collected” or “yesterday, between 11 a.m. and 12 a.m., 48 ml urine were collected”). 
Tobescu obtains and displays data that provide faster diagnosis or more thorough monitoring (¶ [0019], [0020]). One would be motivated to modify Goodwin and Kennard with the flow indicator of Tobescu to track a patient’s health status over time, and detect any changes in urine volume or composition. Therefore, it would have been obvious to modify Goodwin and Kennard with the flow indicator of Tobescu in order to monitor a patient’s health condition more closely. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin and Kennard, further in view of Chung; Terry et al. (US 20130324974 A1).
Regarding claim 13, Goodwin and Kennard do not explicitly disclose solvent bonding. Chung discloses a tube connector (¶ [0004], [0005], [0016], [0017], fluid handling system 10);
wherein a first end of a connector is solvent bonded to another element (¶ [0022], according to various embodiments, tubing 12 is bonded to connector 20 using an adhesive compound … amount of a proper solvent in the bonding area between tubing 12 and connector 20); 
wherein said first end of said connector is attached to said element by an interference-type fit (¶ [0022], the quality of the adhesive bond between tubing 12 and connector 20 is influenced by the relative uncompressed diameters of the tubing 12 and opening 22 (e.g., an interference fit between tubing 12 and connector 20)); 
Chung demonstrates common techniques for joining two ends of separate conduits. One would be motivated to modify Goodwin and Kennard with the solvent bond of Chung since Goodwin calls for constructing the catheter assembly from separate tubing sections (¶ [0021]). Therefore, it would have been obvious to modify Goodwin and Kennard with the solvent bond of Chung in order to select a well-known technique for assembling separate tubing sections. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin and Kennard, further in view of Wells; Mark Edward et al. (US 20130245496 A1).
Regarding claim 19, Goodwin and Kennard are silent whether the connector has a different stiffness from said catheter tube. Wells discloses a connector comprising one or more barbs (¶ [0014], connections 38 and 39 are tapered cylindrical pieces or parts … each barb 38 and 39 comprises one or more of evenly spaced rings 43 … an angular barb-like protrusion 42); 
wherein a catheter tube has a stiffness, and said connector has a stiffness that is different from said catheter tube (¶ [0014], the tubing is flexible and expands over the barbs 42 after placement over the connections 38 and 39). 
Wells attaches a flexible tube with a well-known frictional connector. One would be motivated to modify Goodwin and Kennard with materials of varying hardness since Goodwin calls for constructing the catheter assembly from separate tubing sections (¶ [0021]), and Kennard calls for a barbed connector (¶ [0036], barbed connector end 104). Therefore, it would have been obvious to modify Goodwin and Kennard with the materials of varying hardness as taught by Wells in order to join flexible tubing with an easily constructed connector. 

Response to Arguments
The objection to claim 17 for minor informalities and the rejection of claim 6 under 35 USC § 112 are withdrawn in view of the amendments filed 29 December 2021. 
Applicant’s arguments filed 29 December 2021 regarding the rejection of claims 1-9 and 12-20 as amended, under 35 USC § 102 and 103 over Goodwin, Tobescu, Chung and Wells  have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Goodwin, Kennard, Tobescu, Chung and Wells (see above). 
Applicant submits that Goodwin neither shows nor suggests (1) a gripping member at the distal end of the catheter or (2) an attachment fixture between the gripping member and the connector wherein the attachment fixture includes first and second ends, each configured for attachment to the gripping member and the connector (remarks p. 6). Applicant reasons that what Goodwin is describing is an optional sheath that may be placed over the transport tubing to prevent tubing to prevent "dirt, hair and other particles" from being trapped in the groves and crests of the transport tubing (remarks p. 6). Examiner responds that claim 1 does not specify the structure of the gripping member, and at most describes it in terms of being located at a distal end of the catheter tube. The outer surface of sheath 40 is capable of being gripped by a user, and is also connected to the catheter remote from its proximal end.  
Applicant asserts that even if this portion of the transport tubing (or other part of the set in Goodwin) could somehow be construed as an attachment fixture, it is not located between a gripping member located at a distal end of a catheter and a connector, as recited in amended Claim 1 (remarks p. 6-7). Examiner notes that Goodwin and Kennard are cited as teaching all features of amended claim 1 in the new grounds of rejection. Goodwin discloses a catheter assembly (Fig. 1), and Kennard discloses an attachment fixture for connecting flared ends of flexible tubing (Fig. 2).  
The provisional double patenting rejection citing copending application 16/763137 to Fletter; Paul C. et al. (US 20200398024 A1) is withdrawn in view of the amendments filed 29 December 2021. Fletter does not claim an attachment fixture having first and second ends. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MacMillan; Nicholas Paul	US 20090241963 A1
Denoth, Patrick  et al.	US 20050085794 A1
Magram; Gary	US 5772261 A
Lipsky; Steven et al.	US 4490138 A
Kohnen; Jane L. et al.	US 5405339 A
Lopez; George A.	US 4790832 A

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781